Citation Nr: 0715881	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  06-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents Education Assistance (DEA Chapter 
35) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran reports that he served on active duty from 1965 
to 1968.  This case comes to the Board of Veteran's Appeals 
(Board) from a December 2005 determination of ineligibility 
for dependent's education benefits.  The appellant is the 
adult child of the veteran.

The appellant requested a hearing by the Travel Board at a 
local VA office in a letter submitted in April 2007.  The 
veteran has a right to a hearing before the issuance of a 
Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 3.103(a) and (c), 
19.9, 19.25, 20.704.

Therefore, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED back to the RO for 
the following action:

The RO should make arrangements to schedule the 
appellant for a VA Travel Board hearing before a 
Veterans Law Judge at the RO in accordance with 38 
C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

